DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes implicit phraseology (e.g. “in some embodiments”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  
Claim 4, line 2, “30-10” should be --30-10%--;
Claim 9, line 1, “six rotor” should be --six rotors--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a body of an unmanned flight device, and a control box underneath the inflatable portion. However, these are generally disclosed to be the same device. It is unclear whether the features are separate as claimed or the same as disclosed. See MPEP 2173.03.

Claim 5 is dependent upon a claim, but does not recite which.

Claim 5 recites two or more rotors connected to the control box in a star configuration. However, a star generally requires at least five “points”. It is unclear how the rotors can be arranged in a star configured when there are insufficient rotors to do so (i.e. 2-4 rotors).

Claim 9 recites the airship “further comprising” six rotors. It is unclear whether these rotors are part of the two or more rotors of claim 1 or additional.
Similarly for claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babkin et al. (DE 100 35 844) in view of Balaskovic (US 2008/0179454).

As best understood, Babkin discloses an airship comprising:
a body (20) of a flight device:
an inflatable portion (11) filled with gas and connected to the flight device that provides lift (as seen in e.g. Fig 1);
two or more rotors (70/71) connected to the body to provide lift;
a control box (20) underneath the middle of the inflatable portion (e.g. Fig 1) and each of the rotors being connected by a rod (as seen in Fig 2) to the control box and being adjacent a periphery of the inflatable portion (as seen in Figs 1 and 2); and
the airship has a systemic symmetry (Figs 1 and 2) for weight distribution and flight control (due to the radially symmetrical shape).
Babkin does not disclose an unmanned airship.
Balaskovic teaches an airship that may be manned on unmanned ([0121]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Babkin to use an unmanned airship as taught by Balaskovic as these are recognized equivalents for operating airships, and to reduce the danger to operators from e.g. crashes, fires, etc.
Babkin discloses a lenticular inflatable portion of the airship (e.g. Fig 1), but does not disclose an ellipsoid portion.
Balaskovic teaches an airship having either lenticular or ellipsoid (“oblate spheroid”) shapes ([0046]-[0047]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Babkin to use an ellipsoid portion as taught by Balaskovic as these are recognized equivalent shapes for providing an airship inflatable portion, to provide aerodynamic lift in flight (Balaskovic, [0006]) or provide proper height for storage, and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Babkin discloses the inflatable portion as a balloon (11).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Babkin discloses the body lifted by the rotors and inflatable portion

Regarding claim 4:
The discussion above regarding claim 3 is relied upon.
Babkin discloses rotors and an inflatable portion providing lift, but does not disclose the inflatable portion providing 70-90% of the lift and the rotors the remainder.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Babkin to use the specific lift distribution for the predictable advantage of reducing noise and/or power consumption (less rotor thrust permits smaller/slower rotors), and since a change (e.g. larger balloon to create more buoyancy and/or smaller rotors) in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Babkin discloses a star configuration of rotors with the box at the center (Fig 2).

Regarding claim 6:
The discussion above regarding claim 2 is relied upon.
Babkin discloses a helium filled balloon (11, 15 being the helium container), but does not disclose the balloon made of polyurethane.
Balaskovic teaches an airship balloon envelope made of low drag and/or light-weight materials, such as polyurethane ([0056]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Babkin to use polyurethane as taught by Balaskovic for the predictable advantage of reducing the drag and/or weight of the airship, thus providing more efficient travel (less drag) for equivalent power and/or allowing greater carrying capacity.

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Babkin as modified renders an unmanned airship, which has flight electronics (Balaskovic, [0102], necessary for remote control) and engines, but does not disclose a battery.
Balaskovic teaches an airship powered by batteries, solar energy, gasoline, diesel, or other suitable fuel sources ([0077]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Babkin to use batteries as taught by Balaskovic for the predictable advantage of reducing emissions of the airship, and supplying “greener” energy (which may be resupplied via renewable sources).

Regarding claim 8:
The discussion above regarding claim 7 is relied upon.
Babkin as modified renders an electronic speed controller “connected to” each rotor (as this is part of the onboard control system; [0077]).
Note: “connected to each rotor” does not require a separate controller for each rotor, rather only that there is at least one controller that can provides signals to each rotor.

Regarding claims 9 and 10:
The discussion above regarding claim 1 is relied upon.
Babkin discloses six rotors with respective rods (as seen in Fig 2).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10 919 610. This is a statutory double patenting rejection.
Claim 1 recites a body and control box separately. Since these are disclosed as the same feature, they are treated as such, similar to in the patented claim.
Claim 1 also cites “an inflatable portion” rather than “a single inflatable portion.” This change is not deemed sufficient to differentiate the claims because only one inflatable portion is disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619